DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the After-Final Reply filed 28 February 2022, Applicant did not amend the claims.  Claims 25-31 are pending.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The Terminal Disclaimers filed by Applicant on 28 January 2022 have been approved by the Patent Office.  Accordingly, both the obviousness-type double patenting rejections set forth in the Final Office Action (28 January 2022) are withdrawn.  The examiner appreciates Applicant’s effort to advance prosecution.
As stated in the Non-Final Office Action (06 August 2021), no rejection under 35 U.S.C. 103 has been advanced on the basis of Graiver (US 5,225,120), which is considered the closest prior art.  Rather, the examiner has relied on the 37 CFR 1.132 Declaration filed by Applicant on 11 March 2019 during prosecution of parent Application No. 15/388,820 (now Patent No. 10,471,183).  That Declaration, which was executed by Matthew M. Mannarino, Ph.D., succeeded in rebutting the §103 rejection based on Graiver, thereby progressing the parent Application to allowance.  See Notice of Allowance (27 June 2019) at page 3.  Because claim 25 of the present application recites a substantially similar combination of limitations and includes the same Graiver.  For Applicant’s convenience, the Mannarino Declaration accompanied the Non-Final Office Action and was added to the examination record of the present application.
As additionally stated in the Non-Final Office Action, the examiner’s search of the prior art located the following reference, which is considered relevant: Zilberman (US 2011/0091515 A1), which is directed to “[c]omposite structures composed of a device as a core structure, being a medical device or article, and a porous polymeric coat and designed capable of encapsulating bioactive agents while retaining the activity of these agents” (abstract).  In paragraph [0304] and Figure 7B, Zilberman discloses Young’s modulus values that are overlapped by the corresponding ranges recited in claims 25 and 27 of the present application.  Furthermore, Zilberman discloses that the pores are interconnected (paras. [0110], [0145], [0152]).  Zilberman is silent in regard to covalent crosslinking agents, but this is not considered an insurmountable deficiency, especially considering that the silence could be inferred as the absence of such agents.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826 (CCPA 1968).  
The major deficiency is that the polymers identified in paragraphs [0101]-[0104] of Zilberman as suitable for forming the porous coating cannot reasonably be considered “water-soluble” in view of the definition set forth in the specification of the present application, as originally filed.  Page 23, lines 27-28 (“A water soluble polymer is a polymer that is soluble in water at a concentration of at least 1 g/100 ml.”).  The examiner was mindful that “[w]here an explicit definition is provided by the applicant for a term, that definition will control interpretation MPEP § 2111.01(IV)(A), citing Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301 (Fed. Cir.1999).   On the basis of the foregoing observations, no rejection was advanced based in whole, or in part, on Zilberman.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Claims 25-31 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, 
/P.A./
05 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611